                                                                             JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Phillip Walker,                        Case No.: CV 21-257-GW-AFMx
13               Plaintiff,                 Hon. George H. Wu
14       v.
15                                          ORDER FOR DISMISSAL WITH
     Burger King Corporation, a Florida     PREJUDICE
     Corporation; and Does 1-10,
16
                 Defendants.                Action Filed: January 12, 2021
17
                                            Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Phillip Walker’s action against Defendant Burger King Corporation is
 5   dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7
     Dated: June 21, 2021
 8                                                       Hon. George H. Wu
                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
